DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 18 May 2021.  In the amendment, claims 6 and 9 are amended, and claims 21-31 are newly added.  All 35 U.S.C. 112(b) rejections have been overcome and are withdrawn.

Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Williams (US 2016/0361057), does not teach or fairly well suggest, either singly or in combination with the prior art of record or at large an adapter assembly comprising an outer sleeve, a trocar assembly, and a retaining mechanism including a retaining block, a cam wire, a retaining block extension, a button member, and a pair of retaining members where the retaining block extension includes a stop tab and the button member includes a center beam moveable from an unflexed position in engagement with the stop tab of the retaining block extension to prevent movement of the button member to a flexed position out of alignment with the stop tab to permit movement of the button member.
The closest prior art of record, Williams, teaches an adapter assembly (200) for connecting a loading unit to a handle assembly (Fig. 1), the adapter assembly comprising: an 
Because none of the prior art documents of record teach an adapter assembly with a retaining block extension including a stop tab, a button member with a center beam moveable from an unflexed position in engagement with the stop tab of the retaining block extension to prevent movement of the button member to a flexed position out of alignment with the stop tab .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771